Title: To George Washington from Captain Lemuel Trescott, 17 November 1778
From: Trescott, Lemuel
To: Washington, George


  
    May it Please your Exellincy
    Pawtuxet [R.I.]November 17th 1778
  
Agreeable to Derictions Recivd from Major General Sullivan I have made out & Sent forward to your Exillency a Return of the officers of Colonel Henleys Regt with the dates of their Several appointments So far as is in my Power—the date of Colonel Henleys appointment I do not know.
  Having this oppertunity I Cannot Ommit observing to your Exillency that though I have Returned myself as a Captain in Said Regt yet it is only in Compliance with a former desire of your Excellency for me to Except of a Captaincy theirin—your Excellency may Remember, that at the time of the appointment of the Field Officers to the Sixteen Battalions, I was appointed a major under Colonel Cornell unfortunately for me he finding it not in his oppinion Imposable to Raise his Regt, Resignd of corse, their ware then no Vacancy for me—your Exellency desired me to Except a captaincy with Colonel Henley, Promising me at the time the first Vacancy that Should happen—Since that time all the field officers of the Regiment (Colonel Henley Exceppted) have Resignd—I would observe to your Exellency that I have held the Rank of Captain Since the Commencement of the war—& have had the Command of a Regiment (Though Small) during the whole time they have seen actual Service which is now upwards of twelve months—I should not have troubled your Excellency with an Application of this kind at this time, having heare to foare fulley laid before your Exillency my Pretensions & my misfortunes—but Supposeing that the multiplicity of Buisness on your Excellencyes hands m[i]ght Croud from your mind any Recollections of me—I have just Mentioned Such Circumstances may Bring me to mind. I have the Honour to be with the Greatest Respect your Exelle<ncy’s> most Obdt & very Humble Serv<ant>

  Lemuel Trescott

